Upon consideration of the petition for rehearing in this cause it is ordered that said petition for a rehearing be and the same is hereby denied. It appearing that an injunctive order in aid of jurisdiction of this Court was issued in the cause on July 25th, 1933, pursuant to Section 5 of Article V of the Constitution of this State, it is further ordered that said injunctive order be and the same is hereby dissolved as of the date of the entry of this order denying rehearing all of which is directed to be certified to the Circuit Court of Escambia County, Florida.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.